1    McGREGOR W. SCOTT
     United States Attorney
2
     DEBORAH LEE STACHEL
3    Regional Chief Counsel, Region IX
     Social Security Administration
4    CAROL S. CLARK MOBN 42670
     Special Assistant United States Attorney
5
            160 Spear Street, Suite 800
6           San Francisco, California 94105
            Telephone: (415) 977-8975
7           Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
8
     Attorneys for Defendant
9
                          UNITED STATES DISTRICT COURT
10   Attorneys for Defendant
                         EASTERN DISTRICT OF CALIFORNIA
11
     Attorneys for Defendant                    FRESNO DIVISION
12
13                                                       )
     SARAH RAMIREZ,                                      )   CIVIL NO. 1:19-cv-01127-BAM
14                                                       )
            Plaintiff,                                   )
15                                                       )   STIPULATION FOR VOLUNTARY
            vs.                                          )   REMAND PURSUANT TO SENTENCE
16                                                       )
                                                         )   FOUR OF 42 U.S.C. § 405(g) AND FOR
     ANDREW SAUL,                                            ENTRY OF JUDGMENT
17                                                       )
                                                         )
18          Commissioner of Social Security,             )
                                                         )
19          Defendant.                                   )
20
21
22          IT IS HEREBY STIPULATED by and between Sarah Ramirez (Plaintiff) and Andrew Saul
23   (Defendant) through their respective counsel of record, that this action be remanded for further
24
     administrative action pursuant to sentence four of 42 U.S.C. § 405(g). On remand to the
25
     Commissioner, the Appeals Council will direct the Administrative Law Judge (ALJ) to further develop
26
     the administrative record, reevaluate claimant’s residual functional capacity, and issue a new decision.
27
28
     Mot. to Remand, 1:19-cv-01127-BAM
1           The parties further request that the Clerk of the Court be directed to enter a final judgment in
2    favor of Plaintiff and against Defendant, reversing the final decision of the Commissioner.
3
4
                                           Respectfully submitted,
5
6                                                 McGREGOR W. SCOTT
                                                  United States Attorney
7                                                 DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
8                                                 Social Security Administration
9
     Date: November 26, 2019               By:    /s/ Carol S. Clark
10                                                CAROL S. CLARK
                                                  Special Assistant U.S. Attorney
11
                                                  Attorneys for Defendant
12
13
14   Date: November 26, 2019                      /s/ David Chermol
                                                  DAVID CHERMOL
15                                                Attorney for Plaintiff
16                                                (signature authorized by email on November 26, 2019)

17
18
19
20
21                                                    ORDER
22
     IT IS SO ORDERED.
23
        Dated:     November 27, 2019                       /s/ Lawrence J. O’Neill _____
24                                                UNITED STATES CHIEF DISTRICT JUDGE
25
26
27
28
     Mot. to Remand, 1:19-cv-01127-BAM
